Citation Nr: 1454297	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.     

The Veteran presented testimony before the Board in October 2014; the transcript has been associated with the claims folder.


FINDINGS OF FACT

Hepatitis is due the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for hepatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for hepatitis, which represents a complete grant of the benefits sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran is claiming entitlement to service connection for hepatitis.  Specifically, he contends the condition first manifested during service in 1975.  He has indicated that he became sick during physical training and was hospitalized for 10 days in Frankfurt, Germany, while stationed overseas.  He further stated that he was diagnosed with hepatitis during this hospitalization.    

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

At the outset, the Board notes the Veteran's service treatment records are incomplete.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.

The Veteran testified that he was diagnosed with hepatitis in service while hospitalized in Frankfurt, Germany.  During development at the RO, the Veteran indicated that he did not recall the name of the hospital.   The RO attempted to obtain inpatient hospitalization records; however, a request for records revealed that there were no records at the Frankfurt, Germany, Military Hospital for 1976.  See Request for Information dated in November 2009 (emphasis added).  Despite a request to check hospitalization records dated between January 1975 and January 1976, no information was provided as to the search results for 1975.  Further, the RO previously indicated in a VA development worksheet that most of Frankfurt was shut down for United States Military installation.  Thus, there is no objective evidence that the Veteran was not hospitalized as testified and further inquiry would be futile.  The Board has no reason to doubt the Veteran's veracity given that his testimony is consistent with the circumstances of his service (personnel records confirm he was stationed overseas in Germany). 
 
Private treatment records confirm previous hepatitis A and B infections, as well as a current diagnosis of active hepatitis C infection.  The Veteran testified that he has suffered from fatigue, jaundice, stomach problems, and joint pain since 1975.  The Veteran submitted consent forms to obtain private treatment records dated between 1987 and 2009 for various providers; however, the RO informed the Veteran that they were not going to obtain the records as they "would not show that [his] hepatitis was first diagnosed while [he was] on active duty."  See January 2010 Statement of the Case.  The RO failed to consider that these records might contain evidence of ongoing and continued treatment for hepatitis and/or contain pertinent medical history.  

The private medical records that were submitted offer a diagnosis of chronic hepatitis and will therefore suffice as evidence of a nexus between the current hepatitis and that diagnosed during active service.   After considering all the evidence of record, including the Veteran's testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will 

therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for hepatitis will therefore be granted.


ORDER

Entitlement to service connection for hepatitis is granted. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


